Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/929,378 filed on July 15, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “SOI Substrate Including Silicon Layer and Related Methods”.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “a conductive layer coupled directly to the second side of the silicon layer; and an insulative layer coupled directly to the conductive layer, wherein the insulative layer is only coupled to silicon through the second side of the silicon layer” in claim 7, lines 3-5 must be shown or the “an insulative layer one of: coupled directly to the second side of the silicon layer; or coupled directly to a conductive layer coupled directly to the silicon layer; wherein the insulative layer is not coupled to any other silicon layer” in claim 15, lines 4-7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 7 recites “wherein the insulative layer is only coupled to silicon through the second side of the silicon layer” in claim 7, lines 4-5, wherein the prior limitations recite “a conductive layer coupled directly to the second side of the silicon layer; and an insulative layer coupled directly to the conductive layer”, so, it is ambiguous how the insulative layer would be coupled to silicon through the second side of the silicon layer because the conductive layer already “directly coupled” to the second side of the silicon layer. Therefore, it is required to rephrase the limitation (s) to eliminate the ambiguity and/or clarify or cancel the limitation (s).
The claims 8-14 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on the claim 7.

9.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements “a conductive layer coupled directly to the second side of the silicon layer” do not show/include in the applicant’s drawings. Therefore, the limitations are not clear to comprehend and proceed further, therefore, the claim’s limitations are ambiguous. Therefore, it is required to incorporate the omitted elements in the drawings to clearly define the limitations.
The claims 8-14 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on the claim 7.
10.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: “an insulative layer..coupled directly to a conductive layer coupled directly to the silicon layer” do not show/include in the applicant’s drawings. Therefore, the limitations are not clear to comprehend and proceed further, therefore, the claim’s limitations are ambiguous. Therefore, it is required to incorporate the omitted elements in the drawings to clearly define the limitations.
The claims 16-20 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency on the claim 15.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Sadaka (2012/0248622 A1).
Regarding independent claim 1, Sadaka discloses a silicon-on-insulator (SOI) die comprising (Fig. 4):
a silicon layer (104, ¶50) comprising a first side (upper side) and a second side (bottom side); and
an insulative layer (105, ¶53) coupled directly to the second side (bottom side) of the silicon layer (104), wherein the insulative layer (105) is only coupled to silicon through the second side (bottom side) of the silicon layer (104).
Regarding claim 2, Sadaka discloses wherein (Fig. 4), further comprising one or more semiconductor devices (122, ¶67) on the first side (upper side) of the silicon layer (104).

Regarding claim 3, Sadaka discloses wherein (Fig. 4) the silicon layer (104) is less than 35 micrometers thick (1micron or less, ¶51).
Regarding claim 4, Sadaka discloses wherein (Fig. 4) the insulative layer (105) comprises a thermally conductive material (SiO2, ¶53 which is an electrically insulating material but thermally conductive as the applicant disclosed in the original specification, paragraph [0036]).
Regarding claim 5, Sadaka discloses wherein (Fig. 4) the silicon layer (104) comprises no bubbles therein (there is no indication of bubbles in the silicon layer 104 per the prior art).
Regarding claim 6, Sadaka discloses wherein (Fig. 4) the silicon layer comprises no implanted hydrogen therein (there is no indication of hydrogen implanted in the silicon layer 104 per the prior art).

14.	Claims 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Sadaka (2012/0248622 A1).
Regarding independent claim 15, Sadaka discloses a silicon-on-insulator (SOI) die consisting of (Fig. 4):
a silicon layer (104, ¶50) comprising a first side (upper side) and a second side (bottom side);

an insulative layer (105, ¶53) one of:
coupled directly to the second side (bottom side) of the silicon layer (104); or
coupled directly to a conductive layer coupled directly to the silicon layer; wherein the insulative layer (105) is not coupled to any other silicon layer.
Regarding claim 16, Sadaka discloses wherein (Fig. 4) the silicon layer (104) is less than 35 micrometers thick (1micron or less, ¶51).
Regarding claim 18, Sadaka discloses wherein (Fig. 4) the silicon layer (104) comprises no bubbles therein (there is no indication of bubbles in the silicon layer 104 per the prior art).
Regarding claim 19, Sadaka discloses wherein (Fig. 4) the silicon layer comprises no implanted hydrogen therein (there is no indication of hydrogen implanted in the silicon layer 104 per the prior art).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819